     3:11-cr-30059-SEM-BGC # 44   Page 1 of 8                                  E-FILED
                                                      Monday, 18 May, 2020 08:55:52 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 11-cr-30059
                                        )
JAMES E. BOWEN,                         )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant James E. Bowen’s amended

Motion for Compassionate Release (d/e 40) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On December 14, 2011, Defendant pleaded guilty to one count

of transportation of child pornography in violation of 18 U.S.C. §§

2252A(a)(1) and (b)(1) and one count of possession of child

pornography in violation of 18 U.S.C. §§ 2252(a)(5)(B) and (b)(2).

Minute Entry, Dec. 14, 2011. On June 4, 2012, the undersigned

District Judge accepted the parties’ plea agreement which was


                               Page 1 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 2 of 8




entered into pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C) and sentenced Defendant to concurrent terms of 324

months’ imprisonment and 240 months’ imprisonment for the

transportation charge and the possession charge, respectively.

Minute Entry June 4, 2012. The Court also imposed a lifetime term

of supervised release. Id. Defendant is currently serving his

sentence at FCI Elkton in Lisbon, Ohio, and has a projected release

date of August 24, 2034. Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed May 15, 2020).

     On May 7, 2020, Defendant filed a pro se motion for

compassionate release (d/e 37) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 13, 2020, Defendant filed an amended

motion for compassionate release (d/e 40). Defendant requests

compassionate release due to his age and the COVID-19 pandemic

as those factors relate to the conditions at FCI Elkton. Defendant is

61 years old, but he concedes in his Amended Motion for

Compassionate Release that he “does not suffer from

chronic health conditions identified by the CDC as placing him at

high risk” of complications due to COVID-19. See Am. Mot.

Compassionate Release 2, d/e 40.


                             Page 2 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 3 of 8




     Defendant proposes to live with his sister if he is released from

custody. The United States Probation Office addressed Defendant’s

request for compassionate release in a Memorandum (d/e 43). The

Probation Office noted that Defendant’s sister is currently

attempting to gain custody of her grandchildren. Id. at 2.

Defendant’s sister acknowledged that if she were successful in

obtaining custody, Defendant would no longer be able to reside with

her. Id.

     On May 14, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 42). The

Government argues that the Court should deny Defendant’s motion

for compassionate release given Defendant’s criminal history and

the fact that Defendant has not been diagnosed with any underlying

medical condition which places him at greater risk of serious injury

or death were he to contract COVID-19. The Government also

notes that the Bureau of Prisons (BOP) has implemented

procedures designed to curb the spread of the virus in its facilities.

     On May 15, 2020, the Court held a video conference hearing

on Defendant’s amended motion. Defendant appeared by telephone

from FCI Elkton. As of May 15, 2020, BOP reports that FCI Elkton


                             Page 3 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 4 of 8




has seventy-four confirmed inmate cases of COVID-19 and twelve

confirmed staff member cases. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

May 15, 2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting


                             Page 4 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 5 of 8




thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a) the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers



                             Page 5 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 6 of 8




for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison. Although Defendant is

sixty-one years old, he has not been diagnosed with any underlying

medical conditions that may increase the serious risks that COVID-

19 presents for Defendant. See Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed May 15, 2020).

     The Court recognizes that there are many confirmed case of

COVID-19 at FCI Elkton, the facility where Defendant is housed.

According to the Government, however, BOP has implemented

rigorous procedures designed to mitigate the spread of the virus in

its facilities. The Government also represents that the number of

confirmed cases at FCI Elkton appears to be decreasing, as inmates

and staff who previously tested positive recover from the illness.

See Resp. 19-20.

     Further, Defendant has over fourteen years left on his


                             Page 6 of 8
      3:11-cr-30059-SEM-BGC # 44   Page 7 of 8




sentence for transportation and possession of child pornography.

Defendant amassed an extremely large collection of videos and

photographs depicting child pornography, totaling well over

100,000 images. Defendant was also previously convicted in three

separate cases of Aggravated Sexual Assault of a Child, all of which

involved children ten years of age or younger. PSR ¶¶ 42-44, d/e

30.

      Finally, Defendant has not proposed an adequate release plan.

Based on Probation’s Memorandum, Defendant’s proposed

residence, were he to be released from custody, would likely be

temporary at best, considering Defendant’s sister’s ongoing effort to

obtain custody of her grandchildren.

      The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

      For the reasons set forth above, Defendant James E. Bowen’s

amended Motion for Compassionate Release (d/e 40) and

Defendant’s pro se Motion for Compassionate Release (d/e 37) are


                              Page 7 of 8
     3:11-cr-30059-SEM-BGC # 44   Page 8 of 8




DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: May 15, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
